
	
		I
		112th CONGRESS
		1st Session
		H. R. 2636
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2011
			Mr. Gary G. Miller of
			 California (for himself, Mr.
			 Bachus, Mrs. McCarthy of New
			 York, and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To authorize depository institutions, depository
		  institution holding companies, Fannie Mae, and Freddie Mac to lease foreclosed
		  property held by such entities for up to 5 years, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Neighborhood Preservation Act of
			 2011.
		2.FindingsThe Congress finds as follows:
			(1)Depository
			 institutions and affiliates of depository institutions currently may control
			 and lease foreclosed property for a limited period of time often subject to
			 safety and soundness considerations, under various Federal laws and the law of
			 some States.
			(2)Authorizing such
			 institutions, the GSEs, and affiliates to enter into a long-term lease with the
			 occupant of the property or any other person would reduce the number of
			 residential properties entering into the housing inventory, which in turn would
			 help to stabilize home values and restore confidence in the housing
			 markets.
			(3)Allowing
			 depository institutions, the GSEs, and affiliates of such institutions to lease
			 foreclosed property will allow the institution or affiliate to dispose of such
			 property into a presumably more stable market at the end of the lease term
			 which would reduce the loss the institution or affiliate may otherwise be
			 required to recognize upon disposition of the property.
			(4)Providing a means
			 for foreclosed property to remain occupied during the housing downturn will
			 preserve the property itself as well as the aesthetic and economic values of
			 neighboring homes and even whole neighborhoods.
			3.Bank leasing of
			 foreclosed properties
			(a)In
			 GeneralSection 18 of the Federal Deposit Insurance Act (12
			 U.S.C. 1828) is amended by adding at the end the following new
			 subsection:
				
					(y)Leasing of
				Foreclosed Property
						(1)Leasing
				authorizedNotwithstanding any provision of Federal or State law
				restricting the time during which a depository institution, or any affiliate of
				a depository institution, may hold or lease property, or any provision of
				Federal or State law prohibiting a depository institution, or any affiliate of
				a depository institution, from leasing property and subject to this subsection
				and regulations prescribed under this subsection, any depository institution,
				and any affiliate of a depository institution, may lease to any individual,
				including a lease with an option to purchase, for not to exceed 5 years an
				interest in residential property which—
							(A)was or is security
				for an extension of credit by such depository institution or affiliate;
				and
							(B)came under the
				ownership or control of the depository institution or affiliate through
				foreclosure, or a deed in lieu of foreclosure, on the extension of
				credit.
							(2)Safety and
				soundness regulationsThe Federal banking agencies shall jointly
				prescribe regulations which—
							(A)establish criteria
				and minimum requirements for the leasing activity of any depository institution
				or affiliate of a depository institution, including minimum capital
				requirements, that the agency determines to be appropriate for the preservation
				of the safety and soundness of the institution or affiliate;
							(B)establish
				requirements or exceptions that the agency determines are appropriate under
				this subsection for any such institution or affiliate for any other purpose;
				and
							(C)provide for
				appropriate actions under section 38 with respect to any such lease if
				necessary to protect the capital or safety and soundness of the institution or
				affiliate or any other necessary enforcement action.
							(3)Length of
				leaseIf any provision of any Federal or State law, including the
				Bank Holding Company Act of 1956, governing the permissible activities of
				depository institutions or affiliates of depository institutions permits a
				depository institution or any such affiliate to hold property as described in
				paragraph (1) for a period longer than 5 years, any lease under paragraph (1)
				may be extended to the extent permitted by such provision of law.
						(4)SunsetThis
				section shall apply only with respect to leases entered into during the 3-year
				period beginning on the date of the enactment of the Neighborhood Preservation
				Act.
						.
			(b)Intent of the
			 CongressIt is the intent of the Congress that—
				(1)no permanent
			 change in policy on leasing foreclosed property is being established with
			 respect to depository institutions and depository institution holding
			 companies; and
				(2)subsection (y) of
			 section 18 of the Federal Deposit Insurance Act should not apply to leases
			 entered into after the sunset date contained in such subsection.
				4.Government
			 sponsored enterprise leasing of foreclosed properties
			(a)In
			 generalFor the purpose of
			 mitigating losses to the taxpayer and stabilizing home prices, an enterprise
			 may market for rental any real estate owned properties and assets of such
			 enterprises and enter into lease agreements with lessees as the Federal Housing
			 Finance Agency determines appropriate, prior to the sale of such properties and
			 assets, except that any such lease agreement shall be no greater than 5 years.
			 Authority to enter into leasing agreements pursuant to this subsection shall
			 terminate 3 years after the date of the enactment of this Act.
			(b)Enterprise
			 definedThe term
			 enterprise means—
				(1)the Federal
			 National Mortgage Association; and
				(2)the Federal Home
			 Loan Mortgage Corporation.
				
